Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009-092353 (hereinafter referred as ‘353), in view of Wasserwirtschaft 94(4):32-37, April 2004 (hereinafter referred as “Klein”, refer attached English language translation for claim mapping), US 2015/0122628 (hereinafter referred as “Spaeth”), and US 2014/0083949 (hereinafter referred as “Takahashi”).
Regarding claim 9, ‘353 teaches a system for treating surfaces fouled with scaling, the system comprising a water stream that includes a stream bed with surfaces 
‘353 does not teach that the system comprises a split stream that has an influent supplied by the remediation water stream and an effluent that is fed back to the remediation water stream, a calcium probe configured to measure an amount of dissolved calcium, a pH probe that is configured to measure the pH of the remediation water stream and/or split stream; an alkali source to supply alkali reagent to the remediation water stream or split stream, and wherein the system is configured so that an amount of the alkali agent that is supplied is based on the measured amount of dissolved calcium.
Klein teaches treatment of water to inhibit scaling by using polysuccinimide. In experimental study (fig. 2), water is pumped within a closed circuit over a glass filtering frit coated with polysuccinimide powder. The experiment was conducted with constant pH and varying pH (fig. 3, fig. 4). The experiments indicate that dissolution rate of polysuccinimide increases with increasing pH value (P8/L1-6). Klein discloses that “With high pH values, where the risk of lime deposits increases, the concentration of hardness stabilizers also increases. The PSI hydrolysis rate also adapts according to the demand with varying water levels” (P8/L13-17). In experiment of fig. 2, NaOH is added to water to maintain pH at desired level. pH is monitored by pH meter (refer fig. 2).
‘353 and Klein are analogous inventions in the art of scale inhibitors for water systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of ‘353 with teachings of Klein 
Modified ‘353 does not teach that the feed source of polysuccinimide is suppled from the split stream to the remediation water stream at a plurality of location.
Spaeth teaches methods for preventing or reducing fouling of equipment having a metal surface, the method includes contacting a fouling inhibitor with the metal surface (abstract). Spaeth discloses that “In a transmission line, for example, a series of injectors could be arranged along its length to ensure that a sufficient quantity of the fouling inhibitor is available for suppressing fouling along the entire length of the line. The use of multiple injection sites would, for example, allow the injection rates to be tailored to provide additional protection in more critical portions of the line and/or those portions of the line that have more complex configurations or are particularly at risk for narrowing or contaminant accumulation” [0027]. Therefore, Spaeth establishes that it is advantageous to provide the scale inhibitor at multiple points in a transmission line to 
Modified ‘353 and Spaeth are analogous inventions in the art of scale prevention. It would have been obvious to one of ordinary skill in the art to modify the system of modified ‘353 with teachings of Spaeth to supply polysuccinimide to the remediation water stream at a plurality of locations to suppress fouling along entire length of the remediation line and to allow the injection rates to be tailored to provide additional protection in more critical portions of the remediation line. 
Modified ‘353 does not teach that the system comprises a calcium probe configured to measure an amount of dissolved calcium and that the system is configured so that an amount of the alkali agent that is supplied is based on the measured amount of dissolved calcium.
Takahashi teaches scale inhibition in a water system (Abstract, fig. 1). The system comprises calcium probe (inorganic cation concentration meter, 22), scale inhibiting agent source (26, 29), a calculation processing unit for calculating the additive amount of a scale inhibitor; and a control unit for adding the scale inhibitor to the geothermal water by the amount calculated by the calculation processing unit (abstract, fig. 1). Takahashi discloses “a scale-inhibiting agent addition amount calculation step for obtaining a saturation concentration of inorganic cations in the geothermal water after the heat removal step on the basis of the temperature and the pH of the geothermal water after the heat removal step, and calculating an addition amount of a scale-inhibiting agent required for inhibiting the precipitation of salts containing the inorganic cations from the flow rate of the geothermal water and a value obtained by subtracting 
Modified ‘353 and Takahashi are analogous inventions in the art of scale inhibiting in water systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified ‘353 with teachings of Takahashi to provide a calcium probe to enable determining concentration of calcium in water, calculate amount of scale inhibitor required to prevent scaling based on calcium concentration, and supply amount of scale inhibitor in response to the calculated values to optimize amount of scale inhibitor used to optimize the cost of scale prevention.
Regarding claims 10, 11 and 12, modified ‘353 teaches limitations of claim 9 as set forth above. Klein teaches controlling pH by dosage of NaOH (See claim 9 above), and that more sodium hydroxide is needed to neutralize carboxylic acid functions produced during hydrolysis. Takahashi also teaches controlling amount of alkaline agent to adjust pH of the water [0060]. Therefore, Takahashi establishes that the system if capable of controlling the amount of NaOH added to the water. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a 
Regarding claim 13, modified ‘353 teaches limitations of claim 9 as set forth above. Klein further teaches use of fluorescent dye and fluorescent meter to measure fluorescence (fig. 2, disclosure on P7).
Regarding claims 14-15, modified ‘353 teaches limitations of claim 13 as set forth above. Klein further teaches that the more water per time unit came into contact with the polysuccinimide, the faster the relative fluorescence intensity increased (page 7). Takahashi teaches use of controller to control addition of scale inhibitor and alkaline agent in response to the measurements provided by cation concentration meter, silica concentration meter, pH meter and flow meter. Furthermore, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Regarding claims 16-18, modified ‘353 teaches limitations of claim 9 as set forth above. The limitations of claims 16-18 are reciting a manner of operating the apparatus of claim 9 since achieving a desired pH is controlling addition of alkaline solution. .
Response to Arguments
Applicant’s arguments, see remarks, filed 04/19/2021, with respect to the rejection(s) of claim(s) 9-15 under 35 USC 103(a) as being unpatentable over WO 2009-092353 (‘353), in view of Wasserwirtschaft 94(4):32-37, April 2004 (Klein), and US 2014/0083949 (Takahashi)  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of combination of ‘353, Klein, Spaeth, and Takahahi.
Applicant argued that ‘353 in view of Klein and Takahashi fail to teach supplying polysuccinimide at plurality of location. The limitation is taught by Spaeth. Spaeth disclose advantages of providing scale inhibitor at a plurality of locations to suppress fouling along entire length of the stream and to tailor dosage accordingly.
Applicant further argued that Klein does not disclose supplying alkali source to the split stream. This is not found to be persuasive because Klein discloses that increasing pH increases dissolution of polysuccinimde. Selecting addition of alkali in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777